Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/11/2021 has a total of 23 claims pending in the application; there are 5 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “Real-time monitoring BGP running status of a device in a network”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,892,977 B2 [application No.16/427,557], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of 
Instant Application  
US. Patent No.  10,892,977 B2
Claim 1. A method, by a first network device, comprising: establishing a Border Gateway Protocol Monitoring Protocol (BMP) session with a second network device; receiving a BMP message sent by the second network device that includes one or more BGP routes of an adjacency-routing information base-output (Adj-RIB-Out) of the second network device; in response to receiving the one or more BGP routes of the Adj-RIB-Out, monitoring, by the first network device, the one or more BGP routes.
Claim 1. A method, comprising: establishing, by a first network device, a first Border Gateway Protocol Monitoring Protocol (BMP) session with a second network device, and establishing, by the first network device, a second BMP session with a third network device, and wherein a Border Gateway Protocol (BGP) session is established between the second network device and the third network device; receiving, by the first network device using the first BMP session, a first BGP route set sent by the second network device, wherein the first BGP route set comprises one or more first BGP routes sent by the second network device to the third network device, wherein the one or more first BGP 
Claim 8. A method, by a second network device, comprising: establishing a Border Gateway Protocol Monitoring Protocol (BMP) session with a first network device; generating a BMP message that includes one or more BGP routes of an adjacency-routing information base-output (Adj-RIB-Out) of the second network device; and sending the BMP message to the first network device.
Claim 8. A method, comprising: establishing, by a second network device, a Border Gateway Protocol Monitoring Protocol (BMP) session with a first network device, and establishing, by the second network device, a border gateway protocol (BGP) session with a third network device; generating, by the second network device, a BMP message, wherein the BMP message comprises a BGP route set, the BGP route set comprises a one or more BGP routes sent by the second network device to the third network device, wherein the one or more BGP routes of the first BGP route set is of an adjacency-routing information base-output (Adj-RIB-Out) of the second network device; and sending, by the second network device, the BMP message to the first network device using the BMP session.
Claim 19. A first network device, wherein the first network device comprises: a non-transitory memory comprising instructions; a processor coupled to the non-transitory memory, wherein when the instructions are executed by the processor the instructions cause the first network device to: establish a Border Gateway Protocol Monitoring Protocol (BMP) session with a second network device; receive a BM P message sent by the second network device that includes one or more BGP routes of an adjacency-routing information base-output (Adj-RIB-Out) of the second network device; and monitor the one or more BGP routes of the Adj-RIB-Out.
Claim 18. A first network device, wherein the first network device comprises: a non-transitory memory comprising instructions; a processor coupled to the non-transitory memory, wherein when the instructions are executed by the processor the instructions cause the first network device to: establish a first Border Gateway Protocol Monitoring Protocol (BMP) session with a second network device, and establish a second BMP session with a third network device, and wherein a Border Gateway Protocol (BGP) session is established between the second network device and the third network device; receive, using the first BMP session, a first BGP route set sent by the second network device, wherein the first BGP route set comprises one or more first BGP routes sent by the second network device to the third network device, and wherein the one or 
Claim 22. A second network device, comprising: a non-transitory memory comprising instructions; a processor coupled to the non-transitory memory, wherein when the instructions are executed by the processor the instructions cause the second network device to: establish a Border Gateway Protocol Monitoring Protocol (BMP) session with a first network device; generate a BMP message that comprises one or more BGP routes of an adjacency-routing information base-output (Adj-RIB-Out) of the second network device; and send the BMP message to the first network device
Claim 21. A second network device, comprising: a non-transitory memory comprising instructions; a processor coupled to the non-transitory memory, wherein when the instructions are executed by the processor the instructions cause the second network device to: establish a Border Gateway Protocol Monitoring Protocol (BMP) session with a first network device, and establish a Border Gateway Protocol (BGP) session with a third network device; generate a BMP message, wherein the BMP message comprises a Border Gateway Protocol (BGP) route set, the BGP route set comprises a first BGP route sent by the second network device to the third network device, wherein the first BGP route of the first BGP route set is of an adjacency-routing information base-output (Adj-RIB-Out) 


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application to determine the BGP routes as to be an unavailable or available routes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Semwal et al. Publication No. (US 2016/0241457 A1) in view of Xu et al. Publication No. (US 2010/0124170 A1).

Regarding claim 1, Semwal teaches a method, by a first network device (BGP network device 500 FIG.5), comprising: 
establishing a Border Gateway Protocol Monitoring Protocol (BMP) session with a second network device (BGP network device 504 FIG.5; initializing a Border Gateway Protocol (BGP) on a network device, the network device (BGP device 500) establishes BGP sessions with peer BGP network devices [BGP network device 502 [second network device] and network device 504 [third network device]  [0013-14] FIG.5); 
receiving a BMP message sent by the second network device (BGP network device 502 FIG.5) that includes one or more BGP routes of an adjacency-routing (receiving, by the first network device from the second network device, route updates and an end of routing information base (EOR) marker, a peer BGP network device may indicate that it may provide route updates for multiple address families, for example, for IPv4 and IPv6 address families, each of the IPv4 and the IPv6 route updates may be followed by a separate EOR marker [0021] steps 202 and 204-FIG.2); 
in response to receiving the one or more BGP routes of the Adj-RIB-Out (the network device may receive route updates, i.e. information about available routes to network destinations, from some or all of the peer BGP network devices with which the network device has established BGP sessions [0013-14] 202-FIG.2).
While Semwal use counters to track BGP sessions established, and route updates received (Semwal: [0021-22]) However, Semwal does not explicitly teach monitoring, by the first network device, the one or more BGP routes.  
Xu teaches monitoring, by the first network device, the one or more BGP routes (Xu: a border gateway protocol (BGP) session monitor protocol 135 for monitoring BGP session status information for communication system 100, the BGP session monitor 135 automatically detects BGP session failures prior to, in some instances, a customer becoming aware of and/or reporting a problem [0016-18] FIG.1).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Semwal by the teaching of Xu to use a Monitoring Protocol (BMP) session to receive the routing information from the routing devices in order to improve customer satisfaction, network reliability and/or avoiding network reachability failures (Xu: [0016]).

Regarding claim 2, Semwal teaches the method according to claim 1, wherein the BMP message comprises a second BGP route that includes attribute information (Semwal: receive route updates, i.e. routing information about available routes to network destinations [0013] [0022] 212-FIG.2).          

Regarding claim 3, Semwal teaches the method according to claim 2, wherein the attribute information includes priority information indicating a priority of the second BGP route (Semwal: The network device may add the received route updates to a routing information base (RIB) and may extract a best path for each network destination from the RIB and uses the best paths identified to populate the forwarding information base (FIB) with next-hop information, [0013] [0022] 212-FIG.2).            

Regarding claim 4, Semwal teaches the method according to claim 2, wherein the attribute information includes status information indicating a status of the second BGP route in a routing information base (RIB) (Semwal: The routing information base (RIB) include information about the topology of the network surrounding the network device, the routes to network destinations, next-hop information, and metrics related to the routes [0020] FIG.5).      

Regarding claim 5, Semwal teaches the method according to claim 2, wherein the attribute information includes indication information indicating whether the second BGP route is delivered to a forwarding information base (FIB) (Semwal: The network device may use the best paths identified to populate the forwarding information base (FIB) with next-hop information [0013] [0022] 212-FIG.2).        

Regarding claim 6, Semwal teaches the method according to claim 2, wherein the attribute information includes information indicating a status of the second BGP route delivered to a forwarding information base (FIB) (Semwal: The network device may use the best paths identified to populate the forwarding information base (FIB) with next-hop information, thus enabling the network device to perform routing of data packets. Further, the network device may advertise the best paths identified to the peer BGP network devices. [0013] [0020] 210-FIG.2).        

Regarding claim 7, Semwal teaches the method according to claim 2, wherein the second BGP route is one route of the one or more BGP routes (Semwal: The RIB may include information about the topology of the network surrounding the network device, the routes to network destinations, next-hop information, and metrics related to the routes [0020] FIG.2).  

Regarding claims 8-12, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “method by the second network device” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these Therefore these claims were rejected for similar reasons as stated above.   

	Regarding claim 13, Semwal teaches the method according to claim 8, wherein the BMP message further comprises specification information of the second network device, and the specification information comprises: a quantity of BGP routes that can be accommodated by the second network device (Semwal: The RIB include information about the topology of the network surrounding the network device, the available routes to network destinations, next-hop information, and metrics related to the routes [0020] FIG.2).    

Regarding claim 14, Semwal teaches the method according to claim 8, wherein the BMP message further comprises specification information of the second network device, and the specification information comprises: a quantity of peers supported by the second network device for BGP or an amount of BGP load sharing supported by the second network device (the network device may receive route updates, i.e. information about available routes to network destinations, from some or all of the peer BGP network devices with which the network device has established BGP sessions [0013-14] 202-FIG.2)  

Regarding claim 15, Semwal teaches the method according to claim 8, wherein the BMP message further comprises specification information of the second network (initializing a Border Gateway Protocol (BGP) on a network device, the network device (BGP device 500) establishes BGP sessions with peer BGP network devices [BGP network device 502 and 504] [0013-14] FIG.5); 
  
Regarding claim 16, Semwal teaches the method according to claim 8, wherein the BMP message further comprises a BGP routing rule of the second network device, and the BGP routing rule comprises: a preferred BGP route rule (Semwal: available routes may be limited to the information stored in the network device's routing information base (RIB). The RIB may include information about the topology of the network surrounding the network device, the routes to network destinations, next-hop information, and metrics related to the routes [0020] FIG.2).      

Regarding claim 17, Semwal teaches the method according to claim 16, wherein the preferred BGP route rule indicating a long route survival period or indicating a short autonomous system path (AS) path length (Semwal: Metrics may include, but are not limited to, information related to the route the packet may take towards its destination and may be represented by numerical values representative of the “cost” of the route. [0020] FIG.2).      

Regarding claim 18, Semwal teaches the method according to claim 8, wherein the BMP message is used to trigger the first network device to monitor the one or more (Semwal: when BGP is started on the network device, for example due to an initial boot of the network device, or in response to a command instructing the network device to restart BGP [0020] FIG.4A).

Regarding claims 19-21, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from the “first network device” side with memory and a processor to cause the network device perform the steps of the claim (Semwal: [0018] FIG.1)  and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 22, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented from the “second network device” side with a memory and a processor to cause the network device perform the steps of the claim (Semwal: [0018] FIG.1) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not Therefore this claim was rejected for similar reasons as stated above.

Regarding claim 23, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented from a “system” side with the network devices to perform the steps of the claim (Semwal: FIG.5) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472